Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation Still Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are only: the wiping device of claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Interpretation Withdrawn
Acknowledgement is made of Applicants’ amendment to 16 in the instant amendment in order to further structurally limit the at least one blocking device to comprise at least one or more additional air nozzles thereby removing the application of claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph with respect to the blocking device.  


                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 16, 17, 21, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al (US 2004/0107899) in view of Shoji (JP2002-102765; see [English Translation]).
Bernert provides a curtain applicator comprising an applicator nozzle (i.e., curtain coater (12); Fig. 1) which under the effect of gravity dispenses at least one curtain onto the surface of a running material web; a wiping or blowing device (24/26; [0031-0035]) disposed in vicinity of the running material web upstream of a location of the curtain dispensed by the applicator nozzle impinges on the running material web, the wiping device able to keep entrained air carried by the running material web away from the curtain; and a support roll (40) to support the running material web in communication with the wiping or blowing device.  Bernert is silent concerning at least one blocking device structurally different from the wiping device that keeps air movements of ambient air away from the curtain, the blocking device located in front of the curtain, behind the curtain, or in front of and behind the curtain in a running direction of the material web, the at least one blocking device being at least one air nozzle to generate an air shield or curtain with flow of air having a component that points away from the applicator nozzle and/or having a component which points away from the web. However, Shoji provides a curtain applicator head (3) capable of applying a liquid or pasty application medium to a conveyed surface of a conveyed substrate, the curtain applicator comprising an applicator nozzle (2, Fig. 16) which under the effect of gravity dispenses at least one curtain of medium (H) (see overview/abstract) onto the surface of the substrate and at least one blocking device (i.e., at least one or more air curtains/shields defining one or more nozzles (9; see Figs. 8 and 15; see abstract, [0013-0014]) capable of keeping air movements away from the curtain (H), the blocking device disposed at a location in front of the curtain (H), behind the curtain (H) or in front of and behind the curtain (H) in a conveyance direction of the substrate, the at least one blocking device being 
 With respect to claim 17, the applicator as defined by the combination above provides for a curtain coater which includes a slot/slit nozzle.
With respect to claims 21 and 22, the teachings of Bernert and Shoji have been mentioned above but there is no teaching or suggestion of a spacing distance of the blocking device from the applicator nozzle being less than 150 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation suitable spacing of the blocking device from the applicator nozzle in order to minimize airflow disturbances which would have a negative effect on the curtain coating of the conveyed substrate.
With respect to claim 28, the further blocking device (i.e., additional rows of device 9) would appear to provide a respective air shield with air shields in front of the curtain (H) and
.

Allowable Subject Matter
Claims 18, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                      Suggested Drafted Allowable Claim
The following proposed amended claim 16 (not exact duplicate of claim 16; please do not copy/paste corrections below) is drafted by the examiner and considered to distinguish patentably over the art of record in this application, amended claim 16 is presented to Applicants for consideration: 
Claim 16 (currently amended). A curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle which under the effect of gravity is configured for dispensing a single-tier or multi-tier curtain onto the surface of the material web; a wiping device disposed in a vicinity of the running material web upstream of a location at which the curtain dispensed by said applicator nozzle impinges on the running material web, said wiping device being configured for keeping entrained air carried by the running material web away from the curtain; and at least one blocking device that is structurally different from said wiping device and is configured for keeping air movements of ambient air away from the curtain, said at least one blocking device being disposed at a location in front of the curtain, behind the curtain, or in front of and behind upstream extending  from an upper end of the wiping device beyond a height of the wiping device, with an upward flow direction of air in the air shield having a component that points away from said applicator nozzle AND the material web.   Please delete remainder of claim “and/or having a component which points away from the material web.”

	The proposed but not exact claim language would render claim 16 clear of the prior art of record because the combined prior art while teaching a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising the combined features of an applicator nozzle which under the effect of gravity is configured for dispensing a single-tier or multi-tier curtain onto the surface of the material web; a wiping device disposed in a vicinity of the running material web upstream of a location at which the curtain dispensed by said applicator nozzle impinges on the running material web, said wiping device being configured for keeping entrained air carried by the running material web away from the curtain; and at least one blocking device that is structurally different from said wiping device and is configured for keeping air movements of ambient air away from the curtain, said at least one blocking device being disposed at a location in front of the curtain, behind the curtain, or in front of and behind the curtain in a running direction of the material web; said at least one blocking device comprising one or a plurality of air nozzles for generating an air shield having a flow direction of air with a component that points downward away from the applicator nozzle, the prior art does NOT teach or suggest said at least one blocking device comprising one or a plurality of air nozzles for generating an air shield, upstream extending from an upper end of 

Response to Arguments
Applicants’ arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicants contend that all obvious rejections based on teachings of Bernert (US 2004/0107899) in view of Shoji (JP2002-102765) be withdrawn because Bernert nor Shoji teach or suggest at least one blocking device with one or more air nozzles for generating an air shield; with a flow direction of air in the air shield having a component that points away from said applicator nozzle and/or having a component which points away from the material web and neither Bernert nor Shoji solve the same problem as Applicants to use the pressurized air jets of the one or more nozzles to shield the [liquid or pasty application medium] curtain against influences from ambient air movements.
In response, the teachings of Bernert and Shoji still apply to the instantly claimed invention because of Applicants use of the claim language “and/or” in the next to the last line of instantly recited claim 16.  This alternative language does not exclude the teachings of Bernert and Shoji because Shoji would still provide the teaching of at least one blocking device with one or more air nozzles (i.e., see element 9; Fig. 15) for generating an air shield with a downward flow direction of air (K1, K2), the air shield having an air [vector] component that points downwardly away from said applicator nozzle.  This use of the air nozzle(s) as an air curtain is recognized in the abstract of the English translation of Shoji.  An air curtain is formed as 

Conclusion
A courtesy telephone call was made to Attorney Werner Stemer on 1/18/2022 to discuss the proposed amendment, however, Mr. Stemer was unavailable.  Due in part to snow storm power outage, internet disruption, resulting work backlog, and time constraints, an action has been mailed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/18/2022